Opinion by
Oliver, P. J.
It was stipulated that the figures in question are *402in chief value of lead, not plated with platinum, gold, or silver, or colored with gold lacquer, and that they are similar to those the subject of United States v. Woolworth (28 C. C. P. A. 196, C. A. D. 145). In accordance therewith the lead figures in question were held dutiable at the rate of 3 cents per pound, but not lless than 22K nor more than 45 percent ad valorem under paragraph 397 and T. D. 49753, as claimed.